DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsui (U.S. PGPub 2015/0380330) in view of Yang (U.S. PGPub 2016/0251258) and Sridharan (U.S. PGPub 2013/0104980).
Regarding claim 1, Mitsui teaches a cover glass for a hermetic package ([0021], [0052], 22) comprising a sealing material layer on one surface (Fig. 1, 23, [0056]), wherein the sealing material layer is formed of a sintered body of composite powder containing glass powder and refractory filler powder ([0053]-[0054]), wherein a laser absorber is present in the sealing material layer ([0062]), wherein the cover glass has a size of 50x50 mm square or less; 30x30 mm square or less, and may be 20x20 mm square or 7x7 mm square ([0040], [0035]), wherein the sealing material layer is applied around the periphery of the cover glass (Fig. 1, [0009]), and wherein the width of the sealing material layer is 0.1-0.5 mm ([0037]). A sealing material layer width of 0.1-0.5 mm satisfies the claimed value relationships 1-4 for center line lengths in the range of 15 mm to 50 mm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer length and width satisfy the claimed relationships 2-4.
Mitsui does not explicitly teach wherein the content of the laser absorber is 0.5 vol % or less. 
Mitsui teaches wherein the content of the laser absorber may be 1-60 vol % ([0070]). 
Yang teaches a sealing material formed of glass powder and ceramic filler and containing a light absorbing material present in a range of 0.5-5 vol % to control the temperature during sealing ([0023]). 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. A prima facie case of obviousness also exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. Further, Examiner notes that the Specification teaches wherein the laser absorber powder may be present in a range of 10 vol % or less and 3 vol % or more ([0046]), minimizing an argument that the claimed range is critical for any purpose. 
 Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yang with Mitsui such that the content of the laser absorber is 0.5 vol % or less because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
	Mitsui teaches wherein the glass powder is bismuth-based glass and comprises Bi2O3, B2O3, ZnO ([0058]-[0061]), but does not teach wherein the glass powder comprises a glass composition in terms of mol%, 28-60% of Bi2O3, 15%-37% of B2O3, 0-30% of ZnO, and 15-40% of CuO+MnO.
	Sridharan teaches a cover glass for a hermetic package comprising a sealing material layer on one surface ([0040]), wherein the sealing material layer is formed of a sintered body of composite powder containing glass powder and refractory filler powder ([0081], [0043], [0046]), wherein the glass powder ranges in Table I, Examples I-V (for Bi2O3, B2O3, and ZnO), and Table 2, Examples VI-XI (for MnO and CuO) overlap the cited range for each element ([0070]; Oxides in Table 2 can be used in any amount disclosed with oxides from Table 1).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
	Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sridharan with Mitsui and Yang such that the glass powder comprises a glass composition in terms of mol%, 28-60% of Bi2O3, 15%-37% of B2O3, 0-30% of ZnO, and 15-40% of CuO+MnO for the purpose of choosing a glass composition suitable for sealing a MEMS device (Sridharan, [0060]).
Regarding claim 2, Mitsui teaches wherein the cover glass has a size of 50x50 mm square or less; 30x30 mm square or less, and may be 20x20 mm square or 7x7 mm square ([0040], [0035]), wherein the sealing material layer is applied around the periphery of the cover glass (Fig. 1, [0009]), and wherein the width of the sealing material layer is 0.1-0.5 mm ([0037]), see rejection of claim 1. A sealing material layer width of greater than 0.2 satisfies the claimed relationship for center line lengths in the range of 15-50 mm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer length and width satisfy the claimed relationships 2-4.
Regarding claim 3, Mitsui teaches wherein the sealing material layer comprises a sealing material layer in a frame shape along a peripheral end edge on the one surface (Fig. 1, [0018], [0021], [0093]).
Regarding claim 4, Mitsui teaches wherein the sealing material layer has an average thickness of 5-15 um ([0038]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer has an average thickness of less than 8 um. 
Regarding claim 5, Mitsui teaches a hermetic package ([0021]) comprising a package base and a cover glass hermetically sealed with each other ([0052], 22, 21, [0094]) via a sealing material layer (Fig. 1, 23, [0056]), wherein the cover glass has a size of 50x50 mm square or less; 30x30 mm square or less, and may be 20x20 mm square or 7x7 mm square ([0040], [0035]), wherein the sealing material layer is applied around the periphery of the cover glass (Fig. 1, [0009]), and wherein the width of the sealing material layer is 0.1-0.5 mm ([0037]). A sealing material layer width of 0.1-0.5 mm satisfies the claimed value relationships 1-4 for center line lengths in the range of 15 mm to 50 mm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer length and width satisfy the claimed relationships 2-4.
Mitsui does not explicitly teach wherein the content of the laser absorber is 0.5 vol % or less. 
Mitsui teaches wherein the content of the laser absorber may be 1-60 vol % ([0070]). 
Yang teaches a sealing material formed of glass powder and ceramic filler and containing a light absorbing material present in a range of 0.5-5 vol % to control the temperature during sealing ([0023]). 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. A prima facie case of obviousness also exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05. Further, Examiner notes that the Specification teaches wherein the laser absorber powder may be present in a range of 10 vol % or less and 3 vol % or more ([0046]), minimizing an argument that the claimed range is critical for any purpose. 
 Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Yang with Mitsui such that the content of the laser absorber is 0.5 vol % or less because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
	Mitsui teaches wherein the glass powder is bismuth-based glass and comprises Bi2O3, B2O3, ZnO ([0058]-[0061]), but does not teach wherein the glass powder comprises a glass composition in terms of mol%, 28-60% of Bi2O3, 15%-37% of B2O3, 0-30% of ZnO, and 15-40% of CuO+MnO.
	Sridharan teaches a cover glass for a hermetic package comprising a sealing material layer on one surface ([0040]), wherein the sealing material layer is formed of a sintered body of composite powder containing glass powder and refractory filler powder ([0081], [0043], [0046]), wherein the glass powder ranges in Table I, Examples I-V (for Bi2O3, B2O3, and ZnO), and Table 2, Examples VI-XI (for MnO and CuO) overlap the cited range for each element ([0070]; Oxides in Table 2 can be used in any amount disclosed with oxides from Table 1).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05.
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Sridharan with Mitsui and Yang such that the glass powder comprises a glass composition in terms of mol%, 28-60% of Bi2O3, 15%-37% of B2O3, 0-30% of ZnO, and 15-40% of CuO+MnO for the purpose of choosing a glass composition suitable for sealing a MEMS device (Sridharan, [0060]).
Regarding claim 6, Mitsui teaches wherein the cover glass has a size of 50x50 mm square or less; 30x30 mm square or less, and may be 20x20 mm square or 7x7 mm square ([0040], [0035]), wherein the sealing material layer is applied around the periphery of the cover glass (Fig. 1, [0009]), and wherein the width of the sealing material layer is 0.1-0.5 mm ([0037]), see rejection of claim 5. A sealing material layer width of greater than 0.2 satisfies the claimed relationship for center line lengths in the range of 15-50 mm. In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer satisfies the claimed relationship.
Regarding claim 7, Mitsui teaches wherein the package base comprises a base part and a frame part formed on the base part, wherein the package base has an internal device housed within the frame part, and wherein the sealing material layer is arranged between a top of the frame part of the package base and the cover glass (Fig. 1, [0018], 30, 211, 212). 
Regarding claim 8, Mitsui teaches wherein the package base comprises any one of glass, glass ceramic, aluminum nitride, and aluminum oxide ([0051]-[0052]).
Regarding claim 9, Mitsui teaches wherein the sealing material layer comprises a sealing material layer in a frame shape along a peripheral end edge on the one surface (Fig. 1, [0018], [0021], [0093]).
Regarding claim 10, Mitsui teaches wherein the package base comprises a base part and a frame part formed on the base part, wherein the package base has an internal device housed within the frame part, and wherein the sealing material layer is arranged between a top of the frame part of the package base and the cover glass (Fig. 1, [0018], 30, 211, 212). 
Regarding claim 11, Mitsui teaches wherein the package base comprises any one of glass, glass ceramic, aluminum nitride, and aluminum oxide ([0051]-[0052]).
Regarding claim 12, Mitsui teaches wherein the package base comprises any one of glass, glass ceramic, aluminum nitride, and aluminum oxide ([0051]-[0052]).
Regarding claim 13, Mitsui teaches wherein the sealing material layer has an average thickness of 5-15 um ([0038]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer has an average thickness of less than 8 um. 
Regarding claim 14, Mitsui teaches wherein the sealing material layer has an average thickness of 5-15 um ([0038]). In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See MPEP 2144.05. Therefore it would have been obvious to a person having ordinary skill in the art to modify the teachings of Mitsui such that the sealing material layer has an average thickness of less than 8 um. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALIA SABUR/Primary Examiner, Art Unit 2812